13 N.Y.3d 832 (2009)
In the Matter of SEROTA BROWN COURT II, LLC, et al., Respondents,
v.
TOWN OF HEMPSTEAD et al., Appellants.
TOWN BOARD OF TOWN OF HEMPSTEAD et al., Nonparty Appellants.
Court of Appeals of New York.
Submitted August 31, 2009.
Decided October 27, 2009.
Motion by respondents Town of Hempstead, the Board of Appeals of the Town of Hempstead, and the Department of Buildings of the Town of Hempstead, insofar as it seeks leave to appeal from the Appellate Division order affirming the judgment of Supreme Court granting the petition, denied; motion, insofar as it seeks leave to appeal from the July 2009 Appellate Division order, dismissed upon the ground that such order does not finally determine the proceeding within the meaning of the Constitution. Motion by the Town Board of the Town of Hempstead, insofar as it seeks leave to appeal from the Appellate Division order that, among other things, denied its motion to *833 intervene, dismissed upon the ground that such order does not finally determine the proceeding within the meaning of the Constitution; motion, insofar as it seeks leave to appeal from the Appellate Division order affirming the judgment of Supreme Court granting the petition, dismissed upon the ground that movant is not a party to this proceeding. Motion by Oceanside Cove Homeowners Association and the Alhambra Condominium for leave to intervene herein denied. Motion by Oceanside Cove Homeowners Association and the Alhambra Condominium, insofar as it seeks leave to appeal from the July 2009 Appellate Division order that, among other things, denied their motion to intervene, dismissed upon the ground that such order does not finally determine the proceeding within the meaning of the Constitution; motion, insofar as it seeks leave to appeal from the Appellate Division order affirming the judgment of Supreme Court granting the petition, dismissed upon the ground that movants are not parties to this proceeding.